Citation Nr: 0023397	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-02 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from February 1962 to 
August 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which in part, denied increased ratings 
for the veteran's left and right knee disorders and denied a 
TDIU.  

In a decision dated in October 1999, the Board denied an 
increased rating for a right knee disorder and granted a 60 
percent rating for the left knee disorder.  The Board also 
remanded the TDIU issue.  

In the Board's October 1999 decision, the matter of 
entitlement to service connection for a right ankle 
disability was referred to the RO.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  In a February 2000 rating decision, 
service connection for a right ankle disorder was denied.  
The veteran was informed of this action in a letter from the 
RO dated in March 2000.  A notice of disagreement has not 
been filed with that rating decision.  Therefore, this matter 
is not before the Board.  38 C.F.R. § 20.200 (1999).   


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that compliance by the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the Board's October 1999 decision, the RO was requested to 
obtain a social and industrial survey in order to obtain 
information regarding the veteran's employment history.  A 
review of the record shows that such survey was ordered by 
the RO to be conducted in June 2000.  However, a copy of that 
report has not been associated with the claims file.  Since 
this evidence is critical to the veteran's claim, the case 
must be remanded so that all relevant evidence is of record 
prior to any final appellate review.  

The October 1999 decision also instructed that VA examiners 
who conducted a current examination of the veteran's service-
connected disabilities provide an opinion as to the effects 
of these disorders on his ability to perform substantial 
gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).  Examinations were accomplished in May 2000, but 
the medical opinion has not yet been obtained.  This is 
necessary before a final decision may be promulgated.  Id.    

In August 2000 written arguments, the veteran's 
representative pointed out that it did not appear that the RO 
adjudicated the veteran's TDIU claim subsequent to the May 
2000 VA examinations.  It was requested that the case be 
returned to the RO for readjudication on the TDIU issue.  
38 C.F.R. § 19.37(a) (1999).  

Service connection is in effect for total left knee 
arthroplasty, rated 60 percent disabling; right knee anterior 
cruciate ligament tear and overuse syndrome, rated 
10 percent disabling; and dysthymic disorder, rated 10 
percent disabling.  The combined disability rating is 70 
percent.  

Regulations provide that total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, such disability shall be ratable as 
60 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(1999).  Thus, the veteran meets the schedular criteria for 
consideration of an award of TDIU benefits.  

Entitlement to a total rating based on individual 
unemployability must be based solely on the impact of the 
veteran's service-connected disabilities on his ability to 
obtain and maintain substantially gainful work.  The 
veteran's age or nonservice-connected disabilities may not be 
considered.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16, 4.19  (1999).  The question in 
a total rating claim based upon individual unemployability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  

For the foregoing reasons, this case is remanded to the RO 
for the following:

1.  The RO should ensure that a copy of 
any completed social and industrial 
survey is associated with the claims 
folder.  If such survey has not yet been 
completed, the RO should take appropriate 
action to obtain the survey.  

2.  The RO should ask the examiners who 
conducted the VA examinations in May 2000 
to coordinate with each other and provide 
a medical opinion regarding whether the 
veteran is able to perform substantial 
gainful employment in spite of the 
effects of service-connected 
disabilities.  The claims folder and a 
separate copy of this remand must be made 
available to the examiners. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and ensure that such is adequate 
for appellate review.  See Stegall v. 
West, 10 Vet. App. 489 (1998).  Any other 
development deemed necessary should be 
completed by the RO, including obtaining 
any outstanding treatment records.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).   
The RO should then re-adjudicate the 
issue of entitlement to entitlement to a 
TDIU in view of additional evidence 
obtained.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (1999).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


